Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/202 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 5 - 10, filed 12/13/2021, with respect to all pending claims have been fully considered and are persuasive.  The rejection of 9/13/2021 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 4 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are NPL titled “Structural behavior of composite sandwich panels for applications in the construction industry” by MIA de Almeida in view of Deng et al. (U.S. No. 2008/0202254 A1) which teach the claimed invention however fail to disclose the limitations of “…testing strength of a metal roofing material, the metal roofing material comprising: a front substrate made of a metal sheet, a back substrate arranged on a back side of the front substrate, and a core material filled between the front substrate and the back substrate…”, “…a frame body to be integrated with the entire end in a width direction of the metal roofing material is attached to the end, an extending width of the end of the frame body in the width direction being wider than an extending width of the end of the metal roofing material in the width direction, and then the load is applied to the end through the frame body” (see arrangement at Fig. 5 of the in combination with all the remaining limitations as required by the independent claims 1 and 4.  
Hence the prior art of records fail to teach the invention as set forth in claims 1 - 4 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 12/13/2021 pp. 5 – 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861